Exhibit 99.1 Crexendo Reports Third Quarter 2015 Financial Results PHOENIX, AZ—(Marketwired – November 3, 2015) Crexendo, Inc. (OTCQX: CXDO), a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for small, medium and enterprise level businesses, today reported financial results for its third quarter ended September 30, 2015. Financial highlights for the third quarter 2015 Consolidated revenue for the third quarter of 2015 increased 14% to $2.0 million compared to $1.7 million for the third quarter of 2014. Crexendo’s Hosted Telecommunications Services Segment revenue for the third quarter of 2015 increased 49% to $1,542,000 compared to $1,035,000 for the third quarter of 2014. Crexendo’s Web Services Segment revenue for the third quarter of 2015 decreased 38% to $430,000, compared to $690,000 for the third quarter of 2014.Revenue from our Web Services Segment declined as anticipated due to our strategic decision to limit our provision of web services to our enterprise sized customers and the reduction in our outstanding extended payment term arrangements (EPTAs), which are recognized as revenue upon collection. Consolidated operating expenses for the third quarter of 2015 decreased 8% to $3.0 million compared to $3.3 million for the third quarter of 2014. On a GAAP basis, the Company reported a net loss of $(1.0) million for the third quarter of 2015, or a loss of $(0.08) per diluted common share, compared to a net loss of $(1.5) million or a loss of $(0.13) per diluted common share for the third quarter of 2014. Non-GAAP net loss was $(742,000) for the third quarter of 2015, or a loss of $(0.06) per diluted common share, compared to a non-GAAP net loss of $(1.2) million or a loss of $(0.11) per diluted common share for the third quarter of 2014. EBITDA for the third quarter of 2015 was a net loss of $(1.0) million compared to a net loss of $(1.4) million for the third quarter of 2014.Adjusted EBITDA for the third quarter of 2015 was a net loss of $(738,000) compared to a net loss of $(1.2) million for the third quarter of 2014. Financial highlights for the nine months ended September 30, 2015 Consolidated revenue for the nine months ended September 30, 2015 increased 2% to $5.7 million compared to $5.6 million for the nine months ended September 30, 2014. Crexendo’s Hosted Telecommunications Services Segment revenue for the nine months ended September 30, 2015 increased 45% to $4.3 million compared to $3.0 million for the nine months ended September 30, 2014. Crexendo’s Web Services Segment revenue for the nine months ended September 30, 2015 decreased 46% to $1.4million, compared to $2.7 million for the nine months ended September 30, 2014.Revenue from our Web Services Segment declined as anticipated due to our strategic decision to limit our provision of web services to our enterprise sized customers and the reduction in our outstanding EPTAs, which are recognized as revenue upon collection. 1 Consolidated operating expenses for the nine months ended September 30, 2015 decreased 11% to $9.2 million compared to $10.4 million for the nine months ended September 30, 2014. On a GAAP basis, the Company reported a net loss of $(3.3) million for the nine months ended September 30, 2015, or a loss of $(0.25) per diluted common share, compared to a net loss of $(4.6) million or a loss of $(0.42) per diluted common share for the nine months ended September 30, 2014. Non-GAAP net loss was $(2.2) million for the nine months ended September 30, 2015, or a loss of $(0.17) per diluted common share, compared to a non-GAAP net loss of $(3.7) million or a loss of $(0.33) per diluted common share for the nine months ended September 30, 2014. EBITDA for the nine months ended September 30, 2015 was a net loss of $(3.3) million compared to a net loss of $(4.2) million for the nine months ended September 30, 2014.Adjusted EBITDA for the nine months ended September 30, 2015 was a net loss of $(2.3) million compared to a net loss of $(3.5) million for the nine months ended September 30, 2014. Total cash and cash equivalents, including restricted cash, as of September 30, 2015 was $1.7 million compared to $3.0 million as of December 31, 2014. Cash used for operating activities for the nine months ended September 30, 2015 was $(2.0) million compared to $(3.0) million for the nine months ended September 30, 2014.Cash used for investing activities for the nine months ended September 30, 2015 was $(20,000) compared to cash provided by investing activities of $1.8 million for the nine months ended September 30, 2014. Cash provided by financing activities was $678,000 for the nine months ended September 30, 2015 compared to cash used for financing activities of $(6,000) for the nine months ended September 30, 2014. Steven G. Mihaylo, Chief Executive Officer commented, “I am pleased with the progress we are making, there were some good trends this quarter. We again have record backlog, which at this time I consider to be the key metric for gauging our future revenue.Our telecom sales continue to increase sequentially quarter over quarter; this last quarter is the best in our history. Our dealer channel substantially contributed to our results and continues to build good momentum.Our sales model is particularly attuned to selling to enterprise customers. Our sales and engineering integration when combined with our quick response time in crafting enterprise solutions has provided substantial benefits to larger customers. This has contributed to our growth and is something that I believe will continue to be a driving force in the success of our business. Mihaylo added “We are watching expenses closely as demonstrated by our $1.2 M decrease in operating expenses for the nine months ended September 30, 2015 when compared to the same period of the prior year. Our future profitability will however be determined by sales growth. In order to increase sales, we are working to improve our lead generation process and increasing our Partner Channel. I fully expect to see substantial progress in this integral component of our business. Our Board of Directors is looking at our cash position as it appears we will need additional funding prior to our achieving profitability. We will look at all appropriate sources of raising funds including as noted in our Form 10-Q disclosures, my commitment to certain levels of funding through December 31, 2016. I continue to believe in our future and I continue to believe that we are in the right space, with the right products and people.” Conference Call The Company is hosting a conference call today, November 3, 2015 at 5:30 PM EST. The telephone dial-in number is 888-503-8169 for domestic participants and 719-325-2491 for international participants. The conference ID to join the call is 910626.Please dial in five to ten minutes prior to the beginning of the call at 5:30 PM EST. 2 About Crexendo Crexendo is a hosted services company that provides hosted telecommunications services, hosted website services, website development software and broadband internet services for businesses and entrepreneurs. Our services are designed to make enterprise-class hosting services available to small, medium and enterprise sized businesses at affordable monthly rates. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about Crexendo (i) beingpleased with the progress made; (ii) backlog being the key metric for gaugingfuture revenue; (iii) telecom sales continuingto increase sequentially quarter over quarter; (iv) the dealer channel substantially contributing to results and continuing to build good momentum; (v) sales model being particularly attuned to selling to enterprise customers; (vi)sales and engineering integration when combined withquick response time in crafting enterprise solutionsproviding substantial benefits to larger customers which has contributed to growth and continuingto be a driving force in the success of the business; (vii) watching expenses closely ; (viii) future profitabilitybeingdetermined by sales growth; (ix) increasingsales by working to improve the lead generation process;(x) increasing the Partner Channel with seeingsubstantial progress inthat component of the business; (xi) needing additional funding prior toachieving profitability and lookingat all appropriate sources of raising funds includingthe CEO commitment to certain levels of funding through December 31, 2016; (xii)believingin its future and (xiii) being in the right space, with the right products and people. For a more detailed discussion of risk factors that may affect Crexendo’s operations and results, please refer to the company's Form 10-K for the year ended December 31, 2014 as well as Form 10Qs for 2015.These forward-looking statements speak only as of the date on which such statements are made, and the company undertakes no obligation to update such forward-looking statements, except as required by law. 3 CREXENDO, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value and share data) September 30, 2015 December 31, 2014 Assets Current assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance for doubtful accounts of $12 as of September 30, 2015 and $49 as of December 31, 2014 Inventories 72 Equipment financing receivables Prepaid expenses and other Total current assets Certificate of deposit Long-term trade receivables, net of allowance for doubtful accounts of $26 as of September 30, 2015 and $19 as of December 31, 2014 91 64 Long-term equipment financing receivables Property and equipment, net 48 68 Deferred income tax assets, net Intangible assets, net Goodwill Long-term prepaid rent Other long-term assets Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ 47 Accrued expenses Income tax payable 34 7 Contingent consideration Deferred income tax liability Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion 91 64 Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock, par value $0.001 per share - authorized 5,000,000 shares; none issued — — Common stock, par value $0.001 per share - authorized 25,000,000 shares, 13,227,289 shares outstanding as of September 30, 2015 and 12,681,617 shares outstanding as of December 31, 2014 13 13 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ 4 CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except per share and share data) Three Months Ended September 30, Nine Months EndedSeptmber 30, Revenue $ Operating expenses: Cost of revenue Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) Other income (expense): Interest income 6 37 19 Interest expense (3 ) - ) - Other income, net 16 24 98 Total other income, net 19 61 Loss before income tax ) Income tax provision ) (9 ) ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted-average common shares outstanding: Basic Diluted 5 CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Amortization of prepaid rent Depreciation and amortization Expense for stock options issued to employees Loss on disposal of property and equipment - (1 ) Amortization of deferred gain ) ) Change in fair value of contingent consideration - 3 Changes in assets and liabilities, net of effects of acquisitions: Trade receivables Equipment financing receivables ) Inventories ) Income tax receivable - 31 Prepaid expenses and other ) ) Other long-term assets ) 39 Accounts payable, accrued expenses and other ) Income tax payable 27 - Deferred revenue ) Net cash used for operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) (6 ) Proceeds from sale of property and equipment - Acquisition of One Stop Voice - ) Purchase of long-term investment - (1 ) Change in restricted cash 9 7 Net cash (used for)/provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of options 49 48 Proceeds from exercise of warrants - Payments of contingent consideration ) ) Net cash (used for)/provided by financing activities (6
